 

[image_001.jpg] 

 

UBIQUITY, INC. APPOINTS KEE CAPITAL’S GREG JONES

TO COMPANY’S BOARD OF DIRECTORS

 

IRVINE, CA – February 8, 2016 – Ubiquity, Inc. (OTCBB: UBIQ) (“Ubiquity” or the
“Company”), a vertically integrated, technology-focused media company, has
announced the appointment of Greg Jones, Director of KEE Capital Group Limited,
to the Company’s board of directors.

 

Greg Jones has held key positions in the development of finance, technology and
marketing companies in Asia, U.S., and Australia. He was the Founding Director
of RAMS Mortgage Corporation (Australia), which listed for $1.2B, and developed
a mezzanine investment fund in Hong Kong with ABN Amro, Military Superannuation
Fund, Citic Capital, and Record Investments. This was followed by the formation
of one of the first REIT in Singapore.

 

Additionally, Jones has been involved in several specialized financial
transactions around the world including aviation, financing, private equity
investment in technology, infrastructure investment in the UK, U.S., and Asia
and mortgage bond issuance. He also developed a number of educational facilities
in Australia, among them being the Australian College of the Arts and Macleay
College.

 

Ubiquity CEO Chris Carmichael stated, “I am extremely pleased that Greg will be
joining the board. Having him as a member of the Ubiquity team, he will be
playing an integral part in the Company’s reorganization and planning, moving us
forward to increased revenue and a strong position in a myriad of technology and
media sectors.”

 

Co-chairman Nicholas Mitsakos stated, “Greg has sophisticated global business
experience to establish a sustainable competitive strategy as we pursue revenue
growth and new opportunities.”

 

1

   

 

“I look forward to working with the existing board of Ubiquity and
commercializing a number of opportunities that exist for the Company,” Jones
commented. “I will bring the necessary focus to take these opportunities to
market and generate revenue for the Company. I am confident we will turnaround
UBIQ in 2016.”

 

About Ubiquity, Inc. (UBIQ)

 

Based in Irvine, CA, Ubiquity is a vertically integrated, technology-focused
media company. Ubiquity is focused in five specific areas with a robust
portfolio of patents and intellectual property. The Company has developed an
intuitive user interface making access to all content from any device in a
simple, consistent format. Ubiquity enables the search and identification of any
object and image in all video and digital media and has developed a platform for
mobile transaction including the integration of payments, money transfers,
coupons and gifts. Ubiquity has also developed an industry-leading, intuitive,
immersive consumer experience for all web-based activity. Finally, the company
allows for the personalization of all content, whether public or private, in a
unique accessible way.

 

Through Ubiquity Labs the company is leveraging an extensive portfolio of
intellectual property spanning Web 3.0, immersive advertising, video
compression, content distribution, eCommerce, and mobile applications to support
the commercialization of new technologies. In addition, Ubiquity intends to
pursue strategic licensing opportunities.

 

Forward-Looking Statements

 

This news release contains forward-looking statements and information that are
based on the beliefs of management and reflect the Company’s current
expectations. When used in this news release, the words “estimate,” “project,”
“belief,” “anticipate,” “intend,” “expect,” “plan,” “predict,” “may,” or
“should,” and the negative of these words or such variations thereon or
comparable terminology, are intended to identify forward-looking statements and
information. Such statements and information reflect the current view of the
Company with respect to risks and uncertainties that may cause actual results to
differ materially from those contemplated in those forward-looking statements
and information.

 

By their nature, forward-looking statements involve known and unknown risks,
uncertainties and other factors which may cause actual results, performance or
achievements, or other future events, to be materially different from any future
results, performance or achievements expressed or implied by such
forward-looking statements. Such factors include, among others, the failure of
the business strategy, the integrity of the Company’s patents, proprietary
intellectual property, and competition. The Company cautions that the foregoing
list of risk factors is not exhaustive and is subject to change and there can be
no assurance that such assumptions will reflect the actual outcome of such items
or factors. When relying on the Company’s forward-looking statements and
information to make decisions, investors and others should carefully consider
the foregoing factors and other uncertainties and potential events, including
the risk factors set out in the Company’s 10K/A for the year ended December 31,
2014. See the sections entitled “Risk Factors” in Ubiquity’s quarterly and
annual reports as filed by Ubiquity from time to time with the Securities and
Exchange Commission. The Company has assumed that the material factors referred
to above will not cause such forward-looking statements and information to
differ materially from actual results or events.

 

THE FORWARD-LOOKING INFORMATION CONTAINED IN THIS NEWS RELEASE REPRESENTS THE
EXPECTATIONS OF THE COMPANY AS OF THE DATE OF THIS NEWS RELEASE AND,
ACCORDINGLY, IS SUBJECT TO CHANGE AFTER SUCH DATE. READERS SHOULD NOT PLACE
UNDUE IMPORTANCE ON FORWARD-LOOKING INFORMATION AND SHOULD NOT RELY UPON THIS
INFORMATION AS OF ANY OTHER DATE. WHILE THE COMPANY MAY ELECT TO, IT DOES NOT
UNDERTAKE TO UPDATE THIS INFORMATION AT ANY PARTICULAR TIME EXCEPT AS REQUIRED
IN ACCORDANCE WITH APPLICABLE SECURITIES LEGISLATION.

 

Contact:

 

Rubenstein PR

Alisa Steinberg, Vice President, Corporate Communications

212-843-9341

asteinberg@rubensteinpr.com

 

# # #

 

2

   

